DETAILED ACTION
03/31/21 - RCE.
03/09/21 - Advisory action.
03/01/21 - Applicant after-final response.
02/17/21 - Applicant-initiated interview.
12/31/20 - Final rejection.
08/14/20 - Applicant response.
05/14/20 - Non-final action.
03/23/20 - RCE.
01/24/20 - Final rejection.
12/18/19 - Applicant response.
09/18/19 - First action on the merits.
07/09/19 - Applicant election+amendment.
05/09/19 - Restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not fully persuasive.
 	Regarding the prior art, Applicant asserts Sweeney does not show the composite disposition indicator as now claimed.  Examiner agrees.  However, the composite elements as claimed appear to be new matter under 112(a), as discussed further below in the rejection.  If these elements are supported by the original disclosure, please provide additional explanation.
 	Regarding new claims 21-22, for clarity of record, Examiner's interpretation is that Applicant's generation of the stability indicator can broadly occur at any time, including a time after a detected improvement or worsening, and thus the claim is supported.  Examiner notes the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-16, 18-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claims 1 and 13 recite generating a composite metric using two or more signal metrics, a composite progression indicator, a composite stability indicator, and a disposition indicator which uses the composite progression and stability indicators.  Using a linear composite of heart sound amplitude (            
                
                    
                        S
                        3
                    
                
            
        ) and heart rate (HR) as an example, the claimed elements would correspond to:
Two or more signal metrics
                                
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    =
                                     
                                    
                                        
                                            S
                                            3
                                        
                                    
                                
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    =
                                     
                                    H
                                    R
                                
                            

                                
                                    c
                                    M
                                    =
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            M
                                            
                                                
                                                    i
                                                
                                            
                                             
                                        
                                    
                                
                            
                                
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    =
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            w
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                
                            
                                
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    =
                                     
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            S
                                            3
                                        
                                    
                                    +
                                    
                                        
                                            w
                                        
                                        
                                            2
                                        
                                    
                                    H
                                    R
                                
                            
Composite progression indicator
                                
                                    P
                                     
                                    =
                                    
                                        
                                            c
                                            M
                                            -
                                            
                                                
                                                    c
                                                    M
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                        
                                            
                                                
                                                    c
                                                    M
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                                
                                     
                                     
                                     
                                     
                                     
                                     
                                    =
                                    
                                        
                                            (
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    S
                                                    3
                                                
                                            
                                            +
                                            
                                                
                                                    w
                                                
                                                
                                                    2
                                                
                                            
                                            H
                                            R
                                            )
                                            -
                                            
                                                
                                                    (
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            S
                                                            3
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    H
                                                    R
                                                    )
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            S
                                                            3
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    H
                                                    R
                                                    )
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                    
                                
                            
Composite stability indicator
                                
                                    S
                                     
                                    =
                                    v
                                    a
                                    r
                                    
                                        
                                            c
                                            M
                                        
                                    
                                
                            
                                
                                     
                                     
                                     
                                     
                                     
                                    =
                                    v
                                    a
                                    r
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            S
                                            3
                                        
                                    
                                    +
                                    
                                        
                                            w
                                        
                                        
                                            2
                                        
                                    
                                    H
                                    R
                                    )
                                
                            
Composite disposition score
                                
                                    c
                                    D
                                    S
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            1
                                                            ,
                                                             
                                                            i
                                                            f
                                                            
                                                                
                                                                    c
                                                                    M
                                                                    -
                                                                    
                                                                        
                                                                            c
                                                                            M
                                                                        
                                                                        
                                                                            R
                                                                            e
                                                                            f
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            c
                                                                            M
                                                                        
                                                                        
                                                                            R
                                                                            e
                                                                            f
                                                                        
                                                                    
                                                                
                                                            
                                                            <
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                             
                                                            A
                                                            N
                                                            D
                                                             
                                                            v
                                                            a
                                                            r
                                                            
                                                                
                                                                    c
                                                                    M
                                                                
                                                            
                                                            <
                                                             
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                             
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                            0
                                                            ,
                                                             
                                                            o
                                                            t
                                                            h
                                                            e
                                                            r
                                                            w
                                                            i
                                                            s
                                                            e
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            


  	However, the specification discloses the composite disposition score "cDS" is a combination of individual, respective disposition scores "DS(i)", where each respective disposition score uses a respective health status progression indicator and respective stability indicator for each respective signal metric:

    PNG
    media_image1.png
    104
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    31
    139
    media_image2.png
    Greyscale

 	Applying the previous example of heart sound amplitude (            
                
                    
                        S
                        3
                    
                
            
        ) and heart rate (HR) according to the disclosed equations, this would correspond to:


                                
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                    =
                                     
                                    
                                        
                                            S
                                            3
                                        
                                    
                                
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    =
                                     
                                    H
                                    R
                                
                            
Respective progression indicators
                                
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    S
                                                    3
                                                
                                            
                                        
                                    
                                     
                                    =
                                    
                                        
                                            
                                                
                                                    S
                                                    3
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            S
                                                            3
                                                        
                                                    
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            S
                                                            3
                                                        
                                                    
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            H
                                            R
                                        
                                    
                                     
                                    =
                                    
                                        
                                            H
                                            R
                                            -
                                            
                                                
                                                    H
                                                    R
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                        
                                            
                                                
                                                    H
                                                    R
                                                
                                                
                                                    R
                                                    e
                                                    f
                                                
                                            
                                        
                                    
                                
                            
Respective stability indicators
                                
                                    
                                        
                                            S
                                        
                                        
                                            
                                                
                                                    S
                                                    3
                                                
                                            
                                        
                                    
                                     
                                    =
                                    v
                                    a
                                    r
                                    
                                        
                                            
                                                
                                                    S
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            H
                                            R
                                        
                                    
                                     
                                    =
                                    v
                                    a
                                    r
                                    
                                        
                                            H
                                            R
                                        
                                    
                                
                            
Respective disposition scores

    PNG
    media_image1.png
    104
    569
    media_image1.png
    Greyscale

                                
                                    
                                        
                                            D
                                            S
                                        
                                        
                                            H
                                            R
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            1
                                                            ,
                                                             
                                                            i
                                                            f
                                                            
                                                                
                                                                    H
                                                                    R
                                                                    -
                                                                    
                                                                        
                                                                            H
                                                                            R
                                                                        
                                                                        
                                                                            R
                                                                            e
                                                                            f
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            H
                                                                            R
                                                                        
                                                                        
                                                                            R
                                                                            e
                                                                            f
                                                                        
                                                                    
                                                                
                                                            
                                                            <
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                            ,
                                                             
                                                            A
                                                            N
                                                            D
                                                             
                                                            v
                                                            a
                                                            r
                                                            
                                                                
                                                                    H
                                                                    R
                                                                
                                                            
                                                            <
                                                             
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                             
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                            0
                                                            ,
                                                             
                                                            o
                                                            t
                                                            h
                                                            e
                                                            r
                                                            w
                                                            i
                                                            s
                                                            e
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
Composite disposition score

    PNG
    media_image2.png
    31
    139
    media_image2.png
    Greyscale

                                
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    =
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            D
                                            S
                                        
                                        
                                            
                                                
                                                    S
                                                    3
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            w
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            D
                                            S
                                        
                                        
                                            H
                                            R
                                        
                                    
                                
                            


As can be seen by comparison of the two examples above, the calculations and result of the claimed composite disposition score is different from using the disclosed equations.  In light of the above, the composite metric using two or more signal metrics, a composite progression indicator, a composite stability indicator, and a disposition indicator which uses the composite progression and stability indicators do not appear to be sufficiently supported by the original disclosure.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eugene T Wu/Primary Examiner, Art Unit 3792